Case 20-12841-MFW Doc 850 Filed 04/06/21 Pagelof3

  

RECEIVE
NOULIYo

Foutsiant Department of Revenue 707 APR -5 PM 6: | e
DONLIN RECANO & CO, INC.
March 30, 2021

Donlin, Recano & Company, Inc.
Re: YouFit Health Clubs, LLC, et al.
P. O. Box 199043

Blythebourne Station

Brooklyn, NY 11219

Subject: YouFit Health Clubs
d/b/a: You Fit LLC of Florida
Bankruptcy Case Number: 20-12841
Account Number: 1420295-001
Claim Number: 462
Claim Amount: Undetermined

Gentlemen:

The Louisiana Department of Revenue respectfully requests that the referenced proof of
claim filed by this department be withdrawn.

Thank you for your attention and cooperation in this matter.

Sincerely,

Lanitolr?

Danice Sims

Revenue Tax Specialist
Bankruptcy Section
Collection Division
Phone: (225) 219-2213

617 North Third Street

P. O. Box66658

Baton Rouge, Louisiana 70896

225-219-2255 * 225-219-2206 Fax

TDD# 225-219-2114 *www.revenue.louisiana.gov
 

Case 20-12841-MFW Doc 850 Filed 04/06/21 Page 2of3

   

PTOI LT
MOU

2021 APR -5 PM 6 Ie

DONLIN RECANO & CO. INC.

ered

Louisiana Department of Revenue
March 30, 2021

Donlin, Recano & Company, Inc.
Re: YouFit Health Clubs, LLC, et al.
P. O. Box 199043

Blythebourne Station

Brooklyn, NY 11219

Subject: YouFit Health Clubs
d/b/a: You Fit LLC of Florida
Bankruptcy Case Number: 20-12841
Account Number: 1420295-002
Claim Number: 463
Claim Amount: Undetermined

Gentlemen:

The Louisiana Department of Revenue respectfully requests that the referenced proof of
claim filed by this department be withdrawn.

Thank you for your attention and cooperation in this matter.

Sincerely,

Antes jr?

Danice Sims

Revenue Tax Specialist
Bankruptcy Section
Collection Division
Phone: (225) 219-2213

617 North Third Street

P. O. Box66658

Baton Rouge, Louisiana 70896

225-219-2255 *225-219-2206 Fax

TDD# 225-219-2114 *www.revenue.louisiana.gov
 

 

Case 20-12841-MFW Doc 850 Filed 04/06/21 Page 3of 3

State of Louistana
Bepartment of Revenue

KIMBERLY LEWIS ROBINSON

JOHN BEL EDWARDS
Secretary

Governor

 

March 30, 2021

Donlin, Recano & Company, Inc.
Re: YouFit Health Clubs, LLC, et al.
P.O. Box 199043

Blythebourne Station

Brooklyn, NY 11219

Subject: YouFit Health Clubs, LLC, et al.
Chapter 11 Bankruptcy
Bankruptcy Case Number: 20-12841

Gentlemen:

Enclosed are two (2) Notices of Withdrawal to be filed in the YouFit Health Clubs, LLC and/or
other jointly administered cases. Also enclosed are copies of the each notice, which should be
returned to this department acknowledging receipt. Enclosed are return envelopes for your
convenience.

lf | can be of further assistance, please contact me.

Sincerely,

Aamietolme”

Danice Sims

Revenue Tax Specialist
Bankruptcy Section
Collection Division
Phone: (225) 219-2213

Enclosure

617 North Third Street

P. O. Box 66658

Baton Rouge, Louisiana 70821-0201
225-219-2255 «225-219-2250 Fax

TDD# 225-219-2114 «www.revenue. louisiana. gov
